Citation Nr: 1455659	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  11-08 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Evaluation of status-post right third finger fracture with limitation of motion, rated as noncompensable prior to July 22, 2010.

2.   Evaluation of status-post right third finger fracture with limitation of motion, rated as 10 percent disabling since July 22, 2010.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran served on active duty from October 2004 to October 2009.

These matters come before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This rating decision granted service connection for the right third finger fracture and assigned a noncompensable disability rating, effective October 26, 2009.

The Veteran requested a hearing before the Board on his April 2011 substantive appeal.  The Veteran was scheduled for a Board hearing in November 2013, but he failed to report to the hearing.  As the Veteran failed to report for a scheduled hearing and did not show good cause as to why he was unable to appear for the scheduled hearing, the Board will proceed to a decision on the appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Board remanded the case in February 2014 for additional development.  The Veteran was afforded a VA examination in April 2014, and a Supplemental Statement of the Case was issued in August 2014.  The case has been returned to the Board.  

An August 2014 rating decision granted the Veteran a compensable, 10 percent disability rating for his right third finger fracture, effective July 22, 2010.  The Veteran continued to disagree with the rating assigned; therefore, the grant of a higher rating is not a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  The Veteran has not indicated that he is not capable of substantially gainful employment due to his service-connected status-post right third finger fracture.  As such, a claim for TDIU is not raised by the record. 


FINDING OF FACT

Status-post right third finger fracture with limitation of motion most closely approximates reduced dexterity, without ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent for status-post right third finger fracture have been met for the period prior to July 22, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5229 (2014).

2.  The criteria for a disability rating in excess of 10 percent for status-post right third finger fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5229 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of a service connection claim - (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability - and the degree of disability and the effective date of an award.  

In this case, the agency of original jurisdiction issued the Veteran notice letters in October 2009 and November 2012.  The October 2009 2004 letter explained the evidence necessary to substantiate the Veteran's initial claim for service connection as well the legal criteria for entitlement to such benefit; the Veteran's claim for an increased rating is downstream from the claim for service connection.  The November 2012 letter explained the evidence necessary to substantiate the claim for increased disability ratings, as well as the legal criteria for such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist with the development of facts pertinent to the appeal.  This duty includes the obtaining of relevant records in the custody of a Federal department or agency as well as private medical records.  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claim for increased ratings for his right third finger fracture.   The examination reports contain all the findings needed to rate his right third finger fracture, including history and clinical evaluation.  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, there has been no material change in the Veteran's disability, and a uniform evaluation is warranted.

The Veteran was initially assigned a noncompensable evaluation for his status-post right third finger fracture pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5229.  As previously discussed a 10 percent evaluation was assigned, effective July 22, 2010.  

Under Diagnostic Code 5229, a noncompensable disability evaluation is assigned for limitation of motion of the long finger with a gap of less than one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by no more than 30 degrees.  A 10 percent disability evaluation is assigned where there is limitation of motion with a gap of one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by more than 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2014).

The Board observes that the June 2010 and April 2014 VA examinations establish that the Veteran is right-hand dominant.

After a review of the evidence, the Board finds that the Veteran's status-post right third finger fracture most closely approximate the criteria for a 10 percent disability evaluation for the entire rating period on appeal, since October 26, 2009.  The Board finds that the Veteran's symptoms due to his status-post right third finger fracture have been relatively consistent and that the 10 percent evaluation takes into account the severity of the Veteran's limitation of motion for the entire rating period.  The Board acknowledges that there is no medical evidence indicating the size of the Veteran's gap between the fingertip and the proximal transverse crease of the palm, or whether the Veteran had extension limited to more than 30 degrees between October 26, 2009 and his June 2010 VA examination.  However, at the June 2010 VA examination, the Veteran's limitation of motion had a gap of 3/4 of an inch between the fingertip and the proximal transverse crease of the palm, with limitation of fine motor movements and pain.  Likewise, at the April 2013 VA examination, he had a gap of an inch between the fingertip and the proximal transverse crease of the palm.  The Board finds that the medical evidence indicates consistent symptomatology and limitation of motion throughout the entire rating period on appeal. 

The Board points out that the arbitrary selection of the date of receipt of the notice of disagreement (July 22, 2010) as the date for the assignment of a 10 percent rating is incongruous with the consistency of symptomatology during and since service, as shown at the nearly contemporaneous June 2010 VA examination.   We find that there has not been a change and that one examination was more accurate than the other.

The competent evidence of record does not support a higher, 20 percent evaluation under Diagnostic Code 5222.  There was no evidence of ankylosis at either VA examination.  See 38 C.F.R. § 4.71a, Diagnostic Code 5222.

In conclusion, the evidence of record reveals manifestations consistent with a 10 percent evaluation, but no more, for the entire rating period on appeal, for status-post right third finger fracture with limitation of motion.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's status-post right third finger fracture with limitation of motion are fully contemplated by the applicable rating criteria.  As shown above, the rating criteria include symptoms, which were addressed in the VA examination reports and which provided the basis for the disability rating assigned for the period on appeal.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of extraschedular ratings for the Veteran's status-post right third finger fracture with limitation of motion is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with status-post right third finger fracture with limitation of motion, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 



ORDER

Entitlement to a 10 percent disability evaluation for status-post right third finger fracture with limitation of motion is granted for the period prior to July 22, 2010, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 10 percent for status-post right third finger fracture with limitation of motion is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


